Title: From Thomas Jefferson to Sylvanus Bourne, 24 August 1790
From: Jefferson, Thomas
To: Bourne, Sylvanus



Sir
New York Aug. 24. 1790.

I have the honor to inclose you a letter addressed to me from the Secretary of the Treasury, accompanying papers in the case of Capt. Brown, who having sold the sloop Polly at Port-au-Prince, her register was detained. You will see by the letter of the Secretary of the Treasury the inconveniencies to which this practice leads in this country, and as the detention of the register, when a vessel is sold, seems to be attended with no advantage to the Government where it is sold, we have reason to hope that the friendship always manifested towards us by the Sovereign and subjects of France will induce those in power in the island of Hispaniola to listen with attention to the temperate and friendly representations you will make to them against this practice, and to accomodate their and our convenience by such a relaxation as they shall find practicable. I am with great esteem Sir Your most obedient & most humble servant,

Th: Jefferson

